Citation Nr: 0207911	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for disabilities of 
the right ankle, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This appeal originally arose from an October 1997 rating 
action of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 10 percent for residuals of a right 
ankle sprain.  A July 1998 rating action redefined the 
veteran's service-connected right ankle disability as 
residuals of a right ankle sprain to include degenerative 
arthritis, and granted a 20 percent rating for this 
disability, effective from August 1997.

In October 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a March 2001 rating decision continued the 20 percent 
evaluation for chronic right ankle sprain and granted a 
separate 10 percent evaluation for degenerative arthritis of 
the right ankle.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected right ankle disability is 
manifested by: tenderness and painful motion of the ankle, X-
ray findings of ankle arthritis, and functional loss with 
prolonged periods of standing or walking.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic right ankle sprain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5262, 
5270 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis, right ankle, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5003, 
5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (not applicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the January 1998 
statement of the case (SOC), in numerous supplemental 
statements of the case (SSOCs), and in the Board's October 
2000 remand, of the evidence necessary to establish a higher 
rating.  The Board concludes that the discussions in the SOC, 
the SSOCs, and the remand adequately informed the appellant 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the March 2001 SSOC notified the veteran of the type 
of evidence necessary to substantiate the claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Pursuant to the Board's remand, extensive VA medical records 
have been obtained, and the veteran has informed the RO that 
no additional private records are extant.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2001).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection was originally granted for right ankle 
sprain in December 1992.  A 10 percent evaluation was 
assigned from June 1991.  A July 1998 rating action redefined 
the veteran's service-connected right ankle disability as 
residuals of a right ankle sprain to include degenerative 
arthritis, and granted a 20 percent rating for this 
disability, effective from August 1997.  A March 2001 rating 
decision continued the 20 percent evaluation for chronic 
right ankle sprain and granted a separate 10 percent 
evaluation for degenerative arthritis of the right ankle.  It 
is not clear what authority was used to create the separate 
evaluations, but the Board will not disturb them.

The veteran's right ankle sprain is currently evaluated under 
Code 5262.  The current 20 percent evaluation under that code 
contemplates malunion of the tibia and fibula, with moderate 
ankle disability.  A 30 percent evaluation requires marked 
ankle disability.  A 40 percent evaluation requires nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  38 C.F.R. § 4.71a, Code 5262.

Limitation of ankle motion is evaluated as 10 percent for 
moderate, and 20 percent for marked.  38 C.F.R. § 4.71a, Code 
5271.  Higher evaluations are available where ankylosis is 
demonstrated.  38 C.F.R. Part 4, Code 5270.

Arthritis is rated based on limitation of motion of the 
affected joint.  When the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group affected by limitation of motion under codes 5010 
and 5003.  See 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5271 (2001).  A 10 percent evaluation based on limitation of 
motion is currently in effect. 

A VA joints examination was conducted in May 1998.  The 
veteran reported that his chief complaint was constant right 
ankle pain.  He took 400 mg of Motrin three times a day, his 
pain began immediately when he got up on his feet or drove, 
it increased in severity when he walked, he experienced a 
burning sensation around his medial malleolus, and during a 
flare-ups he had to stop his activities.  Physical 
examination of the veteran's right ankle demonstrated 
dorsiflexion from zero to 10 degrees, plantar flexion from 
zero to 45 degrees, 8 degrees of valgus angulation of his os 
callous in relation to the long axis of his tibia and 
fibular, no swelling, tenderness with supination and 
pronation, and tenderness over the plantar surface of his 
calcaneus.  X-rays showed a bony spur formation involving the 
posterior aspect of his calcaneus, but the right ankle joint 
itself appeared to be normal.  The examiner assessed status 
post trauma to the right ankle with degenerative arthritis 
and spur formation on the calcaneus.

VA outpatient treatment reports reflect that the veteran was 
seen in 1998 and 1999 for complaints of right ankle pain.  
The possibility of surgical correction was discussed.  A 
March 1999 entry reflects that there was mild tenderness of 
the ankle, with pain behind the medial malleolus.  The 
impressions included right posterior tibial tendonitis; the 
veteran indicated that he did not want surgery.  

Pursuant to the Board's remand, a VA examination was 
conducted in February 2001.  The veteran reported that he 
worked in maintenance for the postal service, and he was 
better able to manage his ankle pain in that position than in 
his previous position as a mail handler.  He reported 
shooting pain in the medial aspect of the right ankle and 
calf, mainly caused by walking or driving.  On examination, 
the veteran walked with a limp on the right.  He had 
difficulty standing on tiptoes.  He wore an elastic ankle 
support, a gel ankle brace, and high top shoes.  Range of 
motion of the ankle was within normal limits, with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There was tenderness throughout range of motion as well as 
mediolateral motion of the right ankle.  Radiographic 
examination showed some minimal degenerative changes evident 
in the ankle.  The diagnoses were tenosynovitis, posterior 
tibial tendon on the right foot, and chronic sprain, right 
ankle.  Regarding functional loss, the examiner stated that 
the veteran had difficulty performing duties that require 
prolonged standing or walking, and he had pain and weakness 
in flexibility as well as incoordination by prolonged 
standing or stair climbing or using the pedal to drive his 
car.  

A VA examination was conducted in December 2001 in 
conjunction with the veteran's (successful) claim for service 
connection for bilateral knee disabilities.  The examiner 
noted an antalgic gait, more with regard to the left knee 
than the right ankle.  There was no effusion of the right 
ankle.  There was full range of motion of the right ankle 
with pain on almost any inversion or eversion.  There was 
tenderness in the medial and lateral joint spaces of the 
right ankle.  Chronic right ankle strain with degenerative 
arthritis of the right ankle was noted.

The most recent VA examination was conducted in February 
2002.  The examiner noted full pain-free plantar flexion of 
the right ankle.  Any dorsiflexion past neutral caused pain.  
He could dorsiflex to 10 degrees.  Inversion to any degree 
also caused pain.  There was flow inversion and eversion of 
the ankle.  Chronic right ankle strain with degenerative 
arthritis of the right ankle was again noted.

The current medical evidence of record does not demonstrate 
the marked ankle disability which would support a 30 percent 
evaluation under Code 5262.  There is no current showing of 
malunion or nonunion of the tibia and fibula.  The 
examinations of record have noted tenderness and painful 
motion of the ankle.  However, no effusion has been shown and 
the veteran's limping and gait difficulties have been mainly 
attributed to his knee disabilities; these are separately 
evaluated, and not currently on appeal.  In short, there is 
no indication of more than moderate ankle disability in the 
record.

The 10 percent evaluation under code 5003 is appropriate 
based on the X-ray findings of ankle arthritis and the 
noncompensable painful limitation of motion noted on 
examination.  The veteran is not entitled to a higher rating 
under Codes 5270 or 5271 since neither marked limitation of 
motion nor ankylosis of the ankle has been shown.  38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5270, 5271 (2001).  

In view of the minimal objective findings of record, the 
Board finds that the veteran's complaints of right ankle 
pain, weakness, and lack of endurance, as well as the 
examiner's report of functional loss with prolonged periods 
of standing or walking, are contemplated by the current 20 
percent evaluation assigned under code 5262 and the separate 
10 percent assigned under code 5003.  He does not exhibit 
sufficient dysfunction from an objective standpoint to 
warrant a higher evaluation.  DeLuca, supra; 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001).


ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

